FILED
                           NOT FOR PUBLICATION                                NOV 16 2009

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RYAN PRESLEY,                                    No. 08-35886

             Plaintiff - Appellant,              D.C. No. 3:07-cv-00276-KI

  v.
                                                 MEMORANDUM *
FREIGHTLINER, LLC,

             Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                     Garr M. King, District Judge, Presiding

                     Argued and Submitted November 5, 2009
                                Portland, Oregon

Before: KOZINSKI, Chief Judge, FISHER and PAEZ, Circuit Judges.

       We review de novo a grant of summary judgment. McGinest v. GTE Serv.

Corp., 360 F.3d 1103, 1112 (9th Cir. 2004). Here, we conclude that there were

genuine issues of material fact as to whether Freightliner discriminated against

Presley on the basis of his race and whether Freightliner retaliated against Presley

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
when he complained of racial discrimination. We thus reverse the district court’s

grant of summary judgment.

      REVERSED and REMANDED.